SECOND AMENDMENT TO

GAS SALE AND PURCHASE AGREEMENT

 

This SECOND AMENDMENT TO GAS SALE AND PURCHASE AGREEMENT (“Second Amendment”) is
made by Hilcorp Alaska, LLC (“Seller”), a Delaware limited liability company,
with offices located at 3800 Centerpoint Drive, Suite 1400, Anchorage,
AK  99503-5826, and Chugach Electric Association, Inc. (“Buyer”), an Alaska
nonprofit electric cooperative corporation, with offices located at 5601
Electron Drive, Anchorage, AK  99518-1074, collectively referred to as “Parties”
and individually as “Party,” dated as of May 1, 2015 (the “Effective Date”).

 

RECITALS

 

A.



Buyer and Seller entered into that certain Gas Sale and Purchase Agreement
effective July 1, 2013, as approved by the RCA in Letter Order 1300429 (Tariff
Advice No. 377-8) dated September 10, 2013, and amended by that certain First
Amendment to Gas Sale and Purchase Agreement effective August 1, 2014, as
approved by the RCA in Letter Order L1400406 (Tariff Advice No. 391-8) dated
September 15, 2014.

 

B.



The Parties desire to amend the provision respecting the timing of payment of
Buyer to Seller for gas sales to accommodate actual practice, and to reflect the
Seller’s new contact information for notices.

 

AGREEMENT

 

8.INVOICES AND ASSURANCES.

 

Section 8.2(A) is amended to read as follows:

 

8.2Payment.

 

(A)



Buyer shall make payment to Seller on or before the tenth (10th) Day after
receipt of the Buyer’s invoice as provided in Section 8.1. Payment shall be made
by Automated Clearing House (“ACH”) or wire transfer to the account of Seller
set out below. Upon thirty (30) Days’ written notice, Seller may designate a
different financial institution or account to which Buyer will thereafter make
payments.

 

13.NOTICES

 

(a)



Section 13.1 is amended to substitute the following for Seller’s contact
information:





Page 1

--------------------------------------------------------------------------------

 



Seller

 

Hilcorp Alaska, LLC

Attn:

Vice President – Midstream

Physical:

3800 Centerpoint Drive, Suite 1400

 

Anchorage, AK  99503

Mailing:

PO Box 244027

 

Anchorage, AK  99524-4027

Fax:

(907) 777-8351

Email:

kgibson@hilcorp.com

 

(b)



Section 13.2 is amended to substitute the following for Seller’s contact
information:

 

Seller

 

Hilcorp Alaska, LLC

3800 Centerpoint Drive, Suite 1400

Anchorage, AK  99503

 

Primary Contact:

Ed Jaroch

Commercial Manager

Telephone: (907) 777-8406

Mobile: (832) 701-8530

Fax: (907) 777-8351

Email: tertz@hilcorp.com

 

Alternate Contact:

Tami Ertz

Commercial Marketing Technician

Telephone: (907) 777-8411

Mobile: (907) 351-8283

Fax: (907) 777-8351

Email: tertz@hilcorp.com

 

 

Agreement Remains in Force: Except as otherwise provided in this Second
Amendment, (i) the terms and conditions of the Agreement remain in full force
and effect, and (ii) the definitions set forth in the Agreement apply to this
Second Amendment.

 

Regulatory Approval: It is a condition precedent to the effectiveness of this
Second Amendment that it has received RCA Approval (as defined below).  Buyer
will use commercially reasonable efforts to obtain regulatory approval of this
Second Amendment.  Seller shall have no responsibility to take any action or
incur any cost to obtain regulatory approval of this Second Amendment.  If the
RCA issues an order that approves (conditionally or



Page 2

--------------------------------------------------------------------------------

 

otherwise) this Second Amendment and imposes terms and conditions or
modifications unacceptable to Buyer or Seller, each as determined in its sole
and absolute discretion, Buyer or Seller may terminate this Second Amendment
upon written notice to the other Party, such termination to take effect on the
date outlined in any such written notice of termination.  If RCA Approval has
not been obtained by August 31, 2015, either Party may terminate this Second
Amendment upon notice to the other Party, such termination to take effect on the
date outlined in any such written notice of termination.

 

“RCA Approval” will be deemed to have occurred on the date that an RCA order
approving the Second Amendment without conditions or modifications unacceptable
to the Parties becomes final and is not subject to further reconsideration or
appeal or on such other date as may be mutually agreed by the Parties in
writing.

 

Counterparts:  This Second Amendment may be executed by the Parties in any
number of counterparts and on separate counterparts, including electronic
transmittals, each of which when so executed will be deemed an original, but all
such counterparts, when taken together, will constitute but one and the same
Second Amendment. In the event one Party executes the Second Amendment, and the
other Party does not execute the Second Amendment within ten (10) Days of the
first Party’s execution, the execution of the Second Amendment by the first
Party will be deemed null and void.

 

The remainder of this page intentionally left blank.





Page 3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Second Amendment effective as
of the date set forth in the preamble.

 

 

 

 

HILCORP ALASKA, LLC

 

CHUGACH ELECTRIC ASSOCIATION, INC.

Signature:

 

Signature

/s/ John A. Barnes

 

/s/ Paul R. Risse for Bradley W.  Evans

Name: John A. Barnes

 

Name: Bradley W. Evans

Title:   Senior Vice President

 

Title:    Chief Executive Officer

Date:  27 Feb 2015

 

Date:   2-27-2015

 



Page 4

--------------------------------------------------------------------------------